Citation Nr: 1445857	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-07 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 7, 2010, for the award of a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to May 1996, and from December 1996 to October 2007.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

As of October 16, 2007, the Veteran had a combined disability rating of 70 percent, and he was unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date of October 16, 2007, but no earlier, for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 2011 rating decision the RO granted TDIU effective January 7, 2010.  The Veteran contends he is entitled to an earlier effective date.  Specifically, he argues that the effective date should be October 16, 2007, the day following separation from service. 

VA regulations allow for the assignment of a total disability rating based on individual unemployability when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran meets the schedular criteria for TDIU.  The Veteran's combined disability rating prior to his TDIU award, effective January 7, 2010, was 70% as of October 16, 2007.  As of October 16, 2007, the Veteran was service-connected for sleep apnea (50 percent disabling), scheuermann's kyphosis with thoracic spondylosis (20 percent disabling),  right shoulder dislocation with rotator cuff tendonitis, dominant (10 percent disabling) and hypothyroidism (10 percent disabling). 

The effective date for an award of an increased rating (including TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

The Veteran was medically discharged from service on October 15, 2007.  He has consistently reported that he has not worked since he separated from service.  In fact, he notified the VA in two separate December 2007 VA examinations that he was unemployed.  He met the schedular percentage threshold for TDIU effective since October 16, 2007.  Social Security Administration (SSA) records confirm that the Veteran has been disabled since October 15, 2007, his last day of service.  A review of the Veteran's VA treatment records reflects that he is currently battling pancreatic cancer.  See Virtual VA Treatment Records. 

Giving the Veteran the benefit of the doubt, the Board finds he is entitled to TDIU from October 16, 2007.  As it was clear the Veteran was unemployed at the time of his original service connection claims in October 2007, he met the schedular requirements for TDIU as of October 16, 2007, and the evidence shows he was unemployable as of his discharge from service, the Board finds that the proper effective date for his TDIU in October 16, 2007.  It is important for the Veteran to understand that this finding does not suggest that the TDIU will be permanent (further inquiry of the sleep apnea issue may be required at a future date to determine the future nature of the problem, if any). 

ORDER

Entitlement to an effective date of October 16, 2007, for the award of TDIU, is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


